Citation Nr: 1727452	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  13-22 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES
 
1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder prior to March 15, 2011.  

2.  Entitlement to a total rating for compensation based upon individual unemployability prior to March 15, 2011.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to June 1968.  The Veteran died in January 2014.  She was substituted as the claimant in this matter to complete the processing of the deceased Veteran's claim by a document dated March 2014.  The RO acknowledged this substitution in a March 2017 letter.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Portland, Oregon Regional Office (RO).  The January 2010 rating decision, the RO granted service connection for posttraumatic stress disorder (PTSD) and assigned a 50 percent disability rating, effective the date of claim, January 9, 2007.  An April 2012 decision granted a TDIU, effective March 15, 2011.

Because this higher and/or separate evaluation was not made effective the date of his claim, the Board has characterized the issue as appears above.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Further, the appeal includes entitlement to a total rating based on individual unemployability (TDIU) prior to March 15, 2011.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran and his spouse testified at an RO hearing in March 2009.  A transcript of the hearing has been associated with the claims file.

By a rating decision in March 2011, the RO increased the PTSD disability rating to 70 percent, effective March 15, 2011.  The RO treated this as a full grant for the benefit sought on appeal as the Veteran had expressly requested a 70 percent disability rating in his March 2010 notice of disagreement (NOD).  However, as the RO did not grant the 70 percent rating from the date of the original claim, the Board found that the matter of whether a higher initial rating was warranted for the period prior to March 15, 2011.  The case was accordingly remanded back to the RO for additional action.  The remand directives having been substantially complied with, the matter again is before the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Prior to March 15, 2011 (date of claim), PTSD was productive of deficiencies in most areas.

2.  Prior to March 15, 2011, the veteran was unemployable due to service connected disability.

CONCLUSIONS OF LAW

1.  Prior to March 15, 2011, posttraumatic stress disorder was 70 percent disabling.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

2. Prior to March 15, 2011, the criteria for TDIU were met.  38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

The RO provided the Veteran with timely and adequate notice with a March 2011 letter.   

The Board notes that the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained.  The Veteran has been provided VA examinations.  Social security records were also obtained.  Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.


II.  Rating Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Staged ratings are appropriate for rating issues when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Here, the disability has not significantly changed and a uniform evaluation is warranted.

A January 2010 rating decision evaluated the Veteran's PTSD as 50 percent disabling effective January 9, 2007 pursuant to the criteria set out in 38 C.F.R. § 4.130, Diagnostic Code 9411.  A rating decision in March 2011 increased the PTSD disability rating to 70 percent, effective March 15, 2011.  The July 2013 SOC stated that the RO granted the 70 percent rating effective March 15, 2011, and not from January 9, 2007, because the evidence did not show the Veteran's symptomatology met the criteria for a 70 percent compensable rating prior to March 15, 2011.

A 50 percent rating encompasses post-traumatic stress disorder manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships).  

A 70 percent rating contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment.  Id.   

The DSM-IV criteria include a provision for assignment of a Global Assessment of Functioning (GAF) score by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996). 

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130.


IV.  History 

This case was previously remanded because the decision to grant a 70 percent evaluation effective March 15, 2011 was not a complete grant of benefits sought on appeal because the Veteran initially was granted a 50 percent evaluation effective January 9, 2007.  In March 2010, the Veteran had submitted a notice of disagreement to the initial rating assigned pursuant to 38 C.F.R. § 20.201 and specifically requested a 70 percent disability rating.  The Board previously held that indicated that in order to be a complete grant, the 70 percent evaluation would have to date back to January 9, 2007.  This issue is now back on appeal before the Board.

In a rating decision dated March 25, 2011 granted an evaluation of 70 percent with an effective date of March 15, 2011, the date of the most recent VA examination, and the earliest date the objective medical evidence noted the Veteran's symptomatology had increased in severity.  The 70 percent evaluation was assigned based on evidence of suicidal ideation and deficiencies in family relations, work, and mood.  

A psychiatric evaluation from September 16, 2009 indicated the Veteran experienced symptoms of occasional panic attacks and moderate difficulty in social functioning.  The examiner noted that the Veteran was laid off from his previous job due to lack of work related to economic downturn.  The Veteran reported he could not obtain another job because of his lack of physical stamina and his chronic obstructive pulmonary disease.  The examiner noted the Veteran had worked full time since his discharge from service, and was never fired.  He had problems getting along with others.  The Veteran experienced numerous symptoms of depression based on his deterioration of his physical state.  The Veteran denied any suicidal ideation.  The Veteran stated that, "Nobody likes me.  I'm just not a likable person."  The examiner opined that this does appear to be a symptom of low self-esteem.  The Veteran was alert and oriented to person, place, and time.  He maintained eye contact and was moderately cooperative with the interview.  He did present himself in an irritable attitude somewhat contemptuous and sarcastic fashion.  His motor movement was without abnormalities.  The Veteran's affect appeared severely depressed, and his mood also appeared depressed.  His speech was of normal rate, rhythm, tone, and volume.  His associations were logical and his stream of thought was unremarkable for being circumstantial or tangential.  The Veteran denied psychotic symptoms of ideas of reference, paranoia, hallucinations, or thought control.  His concentration and memory were intact.  The Veteran was not considered to be a danger to himself or others at the time of the evaluation.  The examiner determined the Veteran's Global Assessment of Functioning (GAF) score was 55. 

A January 2011 treatment record for reconciliation of the Veteran's medications indicated he was alert, attentive, cooperative, and reasonable.  The Veteran's grooming was appropriate.  His affect was congruent with his mood.  His mood was depressed.  His judgment and memory were good and intact, respectively.   The Veteran had no unusual thought content.  The Veteran was tense and somewhat depressed, and bothered by news of a contemporaneous conflict in Korea.  The doctor assigned a GAF score of 53.

A VA examination dated March 15, 2011 noted the Veteran's report of symptoms to include recurrent intrusive recollections.  He reported having difficulty falling/staying asleep, irritability, outbursts of anger, and difficulty concentrating. He indicated he experiences additional symptoms of depressed mood with decreased energy, decreased motivation, and ongoing passive suicidal ideation.  He has remained married to his wife of 44 years.  However, he had some difficulties in the relationship.  The Veteran reported he had no friends and is unable to tolerate crowds.  The Veteran reported that he used to enjoy playing golf, bowling, and darts, but was no longer motivated to pursue these activities due to decreased energy.  The VA examiner described the Veteran as clean and casually dressed.  He was oriented to person, time, and place.  His thought process and thought content were unremarkable.  The examiner noted that the Veteran was restless, tense, wrung his hands, and was tearful during the evaluation.  His speech was hesitant and soft, his affect was flat, and his mood was anxious and dysphoric.  There was no evidence of hallucinations, delusions, inappropriate behavior, or obsessive/ritualistic behavior.  His impulse control was deemed to be fair.  His remote memory, recent memory, and immediate memory were all deemed to be mildly impaired.  The VA examiner assigned a GAF score of 50.  

Records received from the Social Security Administration reflect that Social Security Disability benefits were awarded based in part on consideration of the Veteran's PTSD in addition to his other numerous physical disabilities.  The Social Security records reference that the Veteran's mental disorders entailed the following: mild restriction of activities of daily living; moderate difficulties in maintaining social functioning, moderate difficulties in maintaining concentration, persistence or pace, and no episodes of decompensation.

V.  Analysis

Staged ratings may be assigned when appropriate.  However, the staging must be justified.  Here, there is little to suggest that the Veteran became worse in March 2011.  In fact, the examiner noted some improvement with medication.  The findings were similar and the change in the GAF was insignificant and subject to the skill of the examiner rather than an actual change.

Accordingly, the 70 percent rating and TDIU are assigned from date of claim.



ORDER

Entitlement to a rating of 70 percent for PTSD prior to March 15, 2011 is granted.

An earlier effective date (date of original claim for PTSD) for TDIU is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


